DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 
Status of Claims
Claims 1 and 4-5, 7-17 and 19-24 are pending.
All claims are rejected. 

Response to Arguments
Applicant’s arguments in Applicant’s responses filed 09/02/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the claims stand rejected. 

Withdrawn Objections
The objections to the claim 1 have been withdrawn pursuant of Applicant's amendments filed on 09/02/2022. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 09/02/2022, rejection made to claims 3 under 35 U.S.C. 112(a) has been withdrawn.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “obtaining ultrasound data generated based-on one or more ultrasound signals from an imaged region of a subject” in lines 3-4. The limitation should be amended to remove the dash between “based” and “on”.
Claims 1, 12 and 19 recite “…by using at least one of peaks or subpeaks located in the shadow profile”. However, paragraphs 127-130 of the P.G. Pub version of specification only discloses “the most superficial (prominent) peak” and “lower (prominent but less prominent than the most prominent) peaks”. The limitation should be amended to recite “…by using at least one of a most prominent peak or subpeaks of the most prominent peak” to clarify that the subpeaks are distinct from the most prominent peak.  
Appropriate correction is required.

	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 4-5, 7-14, 16-17 and 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Berton, F., et al., "Segmentation of the Spinous Process and its Acoustic Shadow in Vertebral Ultrasound images", Computers in Biology and Medicine 72 (2016) 201-211, in view of Ashab, H.A., et al., "An Augmented Reality System for Epidural Anesthesia (AREA): Prepuncture Identification of Vertebrae", IEEE Transactions on Biomedical Engineering, Vol. 60, No. 9, Sept. 2013. pp. 2636-2644. 

Regarding claim 1, Berton teaches a method, comprising: obtaining, by a processor, ultrasound data generated based on one or more ultrasound signals from an imaged region of a subject (page 203, right col., first paragraph denotes a personal computer with algorithm for receiving ultrasound images and implementing the method of classifying each pixel of the ultrasound images into one of three categories: “spinous process”, “acoustic shadow” and “other tissues” as indicated under the “Materials and Methods” section on page 203); 
determining, by the processor, a shadow profile based on the ultrasound data (see fig. 8 for the boundary (profile) of the acoustic shadow acquired through the regularization step described in section 2.5 on pages 207-208), 
wherein the shadow profile represents a location of a boundary between a shadow region and tissue (see fig. 8 and third point under section 2.6.2 “Assessment criteria” on page 207 states that “Only the boundary in a region of interest around the spinous process (see fig. 8) is considered because the acoustic shadow created in the vicinity of the spinous process is the region which interest us most”); 
identifying, by the processor, an anatomical landmark present in the imaged region (page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process);
classifying, by the processor, the anatomical landmark (see page 206 section 2.4 “Classification” and section 2.5 “Regularization” for the pixel classification into regions corresponding to the “spinous process”, “acoustic shadow” and “other tissues”).
Berton does not teach that the identification and classification of the anatomical landmark is by using at least one of peaks or subpeaks located in the shadow profile; and displaying, on a display of a handheld ultrasound imager, a composite image based on the ultrasound data and based on the identified and classified anatomical landmark.
However, Ashab teaches an augmented reality system to identify lumbar vertebral levels using a sequence of panoramic B-mode ultrasound images (see abstract) including the identification and classification of the anatomical landmark (see fig. 4 and section B “Vertebral Levels Identification” on pages 2639) by using at least one of peaks or subpeaks located in the shadow profile (the last paragraph under section B on page 2639 states “a median filter is applied to the signal followed by a peak detection technique to identify the peaks in the signal”. This is shown in fig. 4. The same paragraph further states that “The peak detection technique starts from left to right of the image, and when it detects a maximum followed by a minimum, it assigns a peak label. For each of the peaks, a threshold equal to the height of the vertebrae is used to remove any false peaks. Next, the thresholded peaks are considered as the middle sections of the laminae in the panorama ultrasound image as shown in Fig. 4. Given that the scanning starts at L5-S1, the vertebrae are labeled sequentially from L1 to L5”. Hence, the peaks as shown in fig. 4 are identified and classified as L1, L2, L3, L4 or L5); and displaying, on a display of a handheld ultrasound imager, a composite image based on the ultrasound data and based on the identified and classified anatomical landmark (second paragraph of right column on page 2639 states that the “image [that is the composite annotated image as shown in fig. 4] with the labels is transferred in real time to 3-D Slicer through OpenIGTLink and displayed to the anesthesiologist on a standard monitor (see Fig. 5). Given a small range of patient motion, the positions of the overlaid lines are automatically updated as the camera tracks the changing position of the patient’s marker”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Berton’s method to identify and classify the anatomical landmark using at least one of peaks or subpeaks located in the shadow profile and displaying, on a display of a handheld ultrasound imager, a composite image based on the ultrasound data and based on the identified and classified anatomical landmark, as taught by Ashab to improve the accuracy in the identification of bony anatomical sites such as bones within the lumbar region (see page 2642, first paragraph under section Discussion section). The improve accuracy in identifying the anatomical structures prevents accidental needle overshoot during surgical procedures (first paragraph of right column on page 2636) and helps clinicians make accurate interpretation of spinal ultrasound images (second and third paragraphs of right column on page 2636). 

Regarding claim 4, Berton in view of Ashab teaches all the limitations of claim 1 above.
Berton further teaches wherein said identifying, the anatomical landmark present in the imaged region comprises: receiving information indicative of a target anatomy (see fig. 1 and “image database” section 2.6.1 for the learning database for training the algorithm to detect the spinous process); determining an anticipated shadow based on the information indicative of the target anatomy (see fig. 1 and “image database” section 2.6.1 for the testing database to detect the spinous process and second paragraph of left column on page 208 which states prediction of the presence of acoustic shadow); and identifying, based  on the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region (see fig. 1 and page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process).

Regarding claim 5, Berton in view of Ashab teaches all the limitations of claim 1 above.

Berton further teaches wherein said identifying, the anatomical landmark present in the imaged region comprises: identifying a feature (intensity in section 2.2.1 on page 203) in the shadow profile (see “Intensity and gradient images” section 2.2.1 for the highlighting of boundaries between distinct structures); and classifying the feature in the shadow profile as the anatomical landmark (see page 206 section 2.4 “Classification” and section 2.5 “Regularization” for the pixel classification into regions corresponding to the “spinous process”, “acoustic shadow” and “other tissues”).

Regarding claim 7, Berton in view of Ashab teaches all the limitations of claim 5 above.
Berton does not teach wherein the specific anatomical landmark is a midline.
However, Ashab further teaches wherein the specific anatomical landmark is a midline (see second line under “materials and methods” section on page 2637).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Berton’s method such that the specific anatomical landmark is a midline, as taught by Ashab to improve the accuracy in the identification of bony anatomical sites such as bones within the lumbar region (see page 2642, first paragraph under section Discussion section). The improve accuracy in identifying the anatomical structures prevents accidental needle overshoot during surgical procedures (first paragraph of right column on page 2636) and helps clinicians make accurate interpretation of spinal ultrasound images (second and third paragraphs of right column on page 2636). 

Regarding claim 8, Berton in view of Ashab teaches all the limitations of claim 5 above.
Berton further teaches identifying a second feature (bone probability in section 2.2.2 on pages 203-204) in the shadow profile; and comparing the feature in the shadow profile and the second feature in the shadow profile (see the regularization section 2.6.1 on pages 206-207 which takes all the features extracted prior and performs pixel classification based on the extracted features of intensity and bone probability among others).

Regarding claim 9, Berton in view of Ashab teaches all the limitations of claim 8 above.
Berton further teaches wherein the comparing the landmark in the shadow profile and the second feature in the shadow profile comprises: determining a metric (global classification rate in fig. 9) for the feature in the shadow profile (see the graph of the spinous process, other tissues, and acoustic shadow, in fig. 9 for the various features include rupture point, local binary patterns (LBPs), etc. Also see the first three paragraphs under “feature relevance” section 3.1 on pages 207-208); determining a metric (global classification rate in fig. 9) for the second feature in the shadow profile (see the graph of the spinous process, other tissues, and acoustic shadow, in fig. 9 for the various features rupture point, local binary patterns (LBPs), etc. Also see the first three paragraphs under “feature relevance” section 3.1 on pages 207-208); and comparing the metric for the feature in the shadow profile and the metric for the second feature in the shadow profile (see fig. 9 and which compares the global classification rate for each of the rupture point, LPBs, etc., for the spinous process, other tissues and acoustic shadow).

Regarding claim 10, Berton in view of Ashab teaches all the limitations of claim 9 above.
Berton further teaches wherein the comparing the metric for the feature in the shadow profile and the metric for the second feature in the shadow profile comprises: 
determining a difference of the metric for the feature in the shadow profile and the metric for the second feature in the shadow profile (see fig. 9 which shows the different global classification rates).

Regarding claim 11, Berton in view of Ashab teaches all the limitations of claim 9 above.
Berton further teaches wherein the comparing the metric for the feature in the shadow profile and the metric for the second feature in the shadow profile comprises: determining a ratio of the metric for the feature in the shadow profile and the metric for the second feature in the shadow profile (see “classification” section 2.4 of page 206).

Regarding claim 12, Berton teaches system comprising: at least one computer hardware processor (page 203, right col., first paragraph denotes a personal computer with algorithm for receiving ultrasound images and implementing the method of classifying each pixel of the ultrasound images into one of three categories: “spinous process”, “acoustic shadow” and “other tissues” as indicated under the “Materials and Methods” section on page 203) configured to perform: 
obtaining ultrasound data generated based-on one or more ultrasound signals from an imaged region of a subject (see section 2.1 “Materials for image acquisition and processing” on page 203 for collection of ultrasound images); 
determining a shadow profile based on the ultrasound data (see fig. 8 for the boundary (profile) of the acoustic shadow acquired through the regularization step described in section 2.5 on pages 207-208), wherein the shadow profile represents the location of a boundary between a shadow region and tissue (see fig. 8 and third point under section 2.6.2 “Assessment criteria” on page 207 states that “Only the boundary in a region of interest around the spinous process (see fig. 8) is considered because the acoustic shadow created in the vicinity of the spinous process is the region which interest us most”); 
identifying, an anatomical landmark present in the imaged region (page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process);
classifying the anatomical landmark (see page 206 section 2.4 “Classification” and section 2.5 “Regularization” for the pixel classification into regions corresponding to the “spinous process”, “acoustic shadow” and “other tissues”)
Berton does not teach that the identification and classification of the anatomical landmark is by using at least one of peaks or subpeaks located in the shadow profile; and using a handheld ultrasound imager to display a composite image based on the ultrasound data and based on the identification and classification of the anatomical landmark.
However, Ashab teaches an augmented reality system to identify lumbar vertebral levels using a sequence of panoramic B-mode ultrasound images (see abstract) including the identification and classification of the anatomical landmark (see fig. 4 and section B “Vertebral Levels Identification” on pages 2639) by using at least one of peaks or subpeaks located in the shadow profile (the last paragraph under section B on page 2639 states “a median filter is applied to the signal followed by a peak detection technique to identify the peaks in the signal”. This is shown in fig. 4. The same paragraph further states that “The peak detection technique starts from left to right of the image, and when it detects a maximum followed by a minimum, it assigns a peak label. For each of the peaks, a threshold equal to the height of the vertebrae is used to remove any false peaks. Next, the thresholded peaks are considered as the middle sections of the laminae in the panorama ultrasound image as shown in Fig. 4. Given that the scanning starts at L5-S1, the vertebrae are labeled sequentially from L1 to L5”. Hence, the peaks as shown in fig. 4 are identified and classified as L1, L2, L3, L4 or L5); and using a handheld ultrasound imager (SonixTOUCH ultrasound system in first paragraph of “Materials and Methods” section on page 2637) to display a composite image based on the ultrasound data and based on the identification and classification of the anatomical landmark. (second paragraph of right column on page 2639 states that the “image [that is the composite annotated image as shown in fig. 4] with the labels is transferred in real time to 3-D Slicer through OpenIGTLink and displayed to the anesthesiologist on a standard monitor (see Fig. 5). Given a small range of patient motion, the positions of the overlaid lines are automatically updated as the camera tracks the changing position of the patient’s marker”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Berton’s system for the identification and classification of the anatomical landmark by using at least one of peaks or subpeaks located in the shadow profile; and using a handheld ultrasound imager to display a composite image based on the ultrasound data and based on the identification and classification of the anatomical landmark, as taught by Ashab to improve the accuracy in the identification of bony anatomical sites such as bones within the lumbar region (see page 2642, first paragraph under section Discussion section). The improve accuracy in identifying the anatomical structures prevents accidental needle overshoot during surgical procedures (first paragraph of right column on page 2636) and helps clinicians make accurate interpretation of spinal ultrasound images (second and third paragraphs of right column on page 2636). 

Regarding claim 13, Berton in view of Ashab teaches all the limitations of claim 12 above.
Berton further teaches wherein said identifying, the anatomical landmark present in the imaged region comprises: filtering the shadow profile (see filtering step under probability section 2.2.2 on page 203); performing non-linear processing on the filtered shadow profile (see Feature selection section 2.3 on page 206); and identifying, based on the non-linearly processed filtered shadow data, an anatomical landmark present in the imaged region (page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process).

Regarding claim 14, Berton in view of Ashab teaches all the limitations of claim 12 above.
Berton further teaches wherein said determining, by a processor, a shadow profile based on the ultrasound data comprises: determining, shadow intensity data based on the ultrasound data (see fig. 2 and section 2.2.1); and determining a shadow profile based on non-linear processing of the shadow intensity data (see fig. 8 for the boundary (profile) of the acoustic shadow acquired through the regularization step described in section 2.5 on pages 207-208).

Regarding claim 16, Berton in view of Ashab teaches all the limitations of claim 12 above.
Berton further teaches wherein said identifying, the anatomical landmark present in the imaged region comprises: receiving information indicative of a target anatomy (see fig. 1 and “image database” section 2.6.1 for the learning database for training the algorithm to detect the spinous process); determining an anticipated shadow based on the information indicative of the target anatomy (see fig. 1 and “image database” section 2.6.1 for the testing database to detect the spinous process and second paragraph of left column on page 208 which states prediction of the presence of acoustic shadow); and identifying, based  on the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region (see fig. 1 and page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process).

Regarding claim 17, Berton in view of Ashab teaches all the limitations of claim 12 above.
Berton further teaches wherein said identifying, the anatomical landmark present in the imaged region comprises: identifying a feature in the shadow profile (see “Intensity and gradient images” section 2.2.1 for the highlighting of boundaries between distinct features); and classifying the feature in the shadow profile as the anatomical landmark (see page 206 section 2.4 “Classification” and section 2.5 “Regularization” for the pixel classification into regions corresponding to the “spinous process”, “acoustic shadow” and “other tissues”).

Regarding claim 19, Berton teaches non-transitory computer readable storage medium storing processor-executable instructions that, when executed by at least one processor, result in a method comprising: using at least one computer hardware processor to perform (page 203, right col., first paragraph denotes a personal computer with algorithm and memory for receiving ultrasound images and implementing the method of classifying each pixel of the ultrasound images into one of three categories: “spinous process”, “acoustic shadow” and “other tissues” as indicated under the “Materials and Methods” section on page 203): 
obtaining ultrasound data generated based on one or more ultrasound signals from an imaged region of a subject (see section 2.1 “Materials for image acquisition and processing” on page 203 for collection of ultrasound images); 
determining a shadow profile based on the ultrasound data (see fig. 8 for the boundary (profile) of the acoustic shadow acquired through the regularization step described in section 2.5 on pages 207-208), wherein the shadow profile represents the location of a boundary between a shadow region and tissue  (see fig. 8 and third point under section 2.6.2 “Assessment criteria” on page 207 states that “Only the boundary in a region of interest around the spinous process (see fig. 8) is considered because the acoustic shadow created in the vicinity of the spinous process is the region which interest us most”);
identifying, an anatomical landmark present in the imaged region (page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process);
classifying the anatomical landmark (see page 206 section 2.4 “Classification” and section 2.5 “Regularization” for the pixel classification into regions corresponding to the “spinous process”, “acoustic shadow” and “other tissues”)
Berton does not teach that the identification and classification of the anatomical landmark is by using the at least one or more of the peaks or subpeaks located in the shadow profile; and displaying, on a display of a handheld ultrasound imager, a composite image based on the ultrasound data and based on the identification and classification of the anatomical landmark.
However, Ashab teaches an augmented reality system to identify lumbar vertebral levels using a sequence of panoramic B-mode ultrasound images (see abstract) including the identification and classification of the anatomical landmark (see fig. 4 and section B “Vertebral Levels Identification” on pages 2639) by using at least one of peaks or subpeaks located in the shadow profile (the last paragraph under section B on page 2639 states “a median filter is applied to the signal followed by a peak detection technique to identify the peaks in the signal”. This is shown in fig. 4. The same paragraph further states that “The peak detection technique starts from left to right of the image, and when it detects a maximum followed by a minimum, it assigns a peak label. For each of the peaks, a threshold equal to the height of the vertebrae is used to remove any false peaks. Next, the thresholded peaks are considered as the middle sections of the laminae in the panorama ultrasound image as shown in Fig. 4. Given that the scanning starts at L5-S1, the vertebrae are labeled sequentially from L1 to L5”. Hence, the peaks as shown in fig. 4 are identified and classified as L1, L2, L3, L4 or L5); and displaying, on a display of a handheld ultrasound imager, a composite image based on the ultrasound data and based on the identified and classified anatomical landmark (second paragraph of right column on page 2639 states that the “image [that is the composite annotated image as shown in fig. 4] with the labels is transferred in real time to 3-D Slicer through OpenIGTLink and displayed to the anesthesiologist on a standard monitor (see Fig. 5). Given a small range of patient motion, the positions of the overlaid lines are automatically updated as the camera tracks the changing position of the patient’s marker”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Berton’s system for the identification and classification of the anatomical landmark is by using the at least one or more of the peaks or subpeaks located in the shadow profile; and displaying, on a display of a handheld ultrasound imager, a composite image based on the ultrasound data and based on the identification and classification of the anatomical landmark, as taught by Ashab to improve the accuracy in the identification of bony anatomical sites such as bones within the lumbar region (see page 2642, first paragraph under section Discussion section). The improve accuracy in identifying the anatomical structures prevents accidental needle overshoot during surgical procedures (first paragraph of right column on page 2636) and helps clinicians make accurate interpretation of spinal ultrasound images (second and third paragraphs of right column on page 2636). 

Regarding claim 20, Berton in view of Ashab teaches all the limitations of claim 19 above.
Berton further teaches wherein said identifying, the anatomical landmark present in the imaged region comprises: filtering the shadow profile (see filtering step under probability section 2.2.2 on page 203); performing non-linear processing on the filtered shadow profile (see Feature selection section 2.3 on page 206); and identifying, based on the non-linearly processed filtered shadow data, an anatomical landmark present in the imaged region (page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process).

Regarding claim 21, Berton in view of Ashab teaches all the limitations of claim 19 above.
Berton further teaches wherein said determining, by a processor, a shadow profile based on the ultrasound data comprises: determining, shadow intensity data based on the ultrasound data (see fig. 2 and section 2.2.1); and determining a shadow profile based  on non-linear processing of the shadow intensity data (see fig. 8 for the boundary (profile) of the acoustic shadow acquired through the regularization step described in section 2.5 on pages 207-208).

Regarding claim 23, Berton in view of Ashab teaches all the limitations of claim 19 above.
Berton further teaches wherein said identifying, the anatomical landmark present in the imaged region comprises: receiving information indicative of a target anatomy (see fig. 1 and “image database” section 2.6.1 for the learning database for training the algorithm to detect the spinous process); determining an anticipated shadow based on the information indicative of the target anatomy (see fig. 1 and “image database” section 2.6.1 for the testing database to detect the spinous process and second paragraph of left column on page 208 which states prediction of the presence of acoustic shadow); and identifying, based  on the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region (see fig. 1 and page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process).

Regarding claim 24, Berton in view of Ashab teaches all the limitations of claim 19 above.
Berton further teaches wherein said identifying, the anatomical landmark present in the imaged region comprises: identifying a feature in the shadow profile (see “Intensity and gradient images” section 2.2.1 for the highlighting of boundaries between distinct features); and classifying the feature in the shadow profile as the anatomical landmark (see page 206 section 2.4 “Classification” and section 2.5 “Regularization” for the pixel classification into regions corresponding to the “spinous process”, “acoustic shadow” and “other tissues”).

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berton in view of Ashab, as applied to claims 1, 12 and 19 respectively above, and further in view of Goto, Y., US 20030179915, hereafter referred to as “Goto”. 

Regarding claim 15, Berton in view of Ashab teaches all the limitations of claim 12 above.
Berton further teaches wherein said identifying, an anatomical landmark present in the imaged region comprises: receiving information indicative of a target anatomy (see fig. 1 and “image database” section 2.6.1 for the learning database for training the algorithm to detect the spinous process); determining an anticipated shadow based on the information indicative of the target anatomy(see fig. 1 and “image database” section 2.6.1 for the testing database to detect the spinous process and second paragraph of left column on page 208 which states prediction of the presence of acoustic shadow); and identifying, based on the measure of similarity between the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region(see fig. 1 and page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process).
Berton in view of Ashab does no teach determining a measure of similarity between the shadow profile and the anticipated shadow.
However, Goto teaches a shadow detection process (see fig. 10) including determining a measure of similarity between the shadow profile and the anticipated shadow (steps S41, S44 and S46 in in fig. 10 and paragraphs 144, 147 and 149 for the comparison step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Berton, as modified by Ashad, for determining a measure of similarity between the shadow profile and the anticipated shadow, as taught by Goto, hence, reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 

Regarding claim 22, Berton in view of Ashab teaches all the limitations of claim 19 above.
Berton further teaches wherein said identifying, an anatomical landmark present in the imaged region comprises: receiving information indicative of a target anatomy (see fig. 1 and “image database” section 2.6.1 for the learning database for training the algorithm to detect the spinous process); determining an anticipated shadow based on the information indicative of the target anatomy(see fig. 1 and “image database” section 2.6.1 for the testing database to detect the spinous process and second paragraph of left column on page 208 which states prediction of the presence of acoustic shadow); and identifying, based on the measure of similarity between the shadow profile and the anticipated shadow, an anatomical landmark present in the imaged region(see fig. 1 and page 203 section 2.2 “Feature extraction” and page 204 section 2.2.2 “Bone probability” further describes extracting a bone map representing the spinous process).
Berton in view of Ashab does no teach determining a measure of similarity between the shadow profile and the anticipated shadow.
However, Goto teaches a shadow detection process (see fig. 10) including determining a measure of similarity between the shadow profile and the anticipated shadow (steps S41, S44 and S46 in in fig. 10 and paragraphs 144, 147 and 149 for the comparison step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Berton, as modified by Ashab for determining a measure of similarity between the shadow profile and the anticipated shadow, as taught by Goto, hence, reducing computing time and while also effectively improving the detection process. See paragraphs 4-5 of Goto. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793